COURT OF APPEALS OF VIRGINIA

Present:    Chief Judge Moon, Senior Judges Duff and Hodges


EDWARD L. MOHLER, JR.

v.       Record No. 0678-94-3          MEMORANDUM OPINION * BY
                                     CHIEF JUDGE NORMAN K. MOON
COMMONWEALTH OF VIRGINIA                   AUGUST 8, 1995


             FROM THE CIRCUIT COURT OF ROCKBRIDGE COUNTY
                     George E. Honts, III, Judge

            William E. Bobbitt, Jr., Public Defender, for
            appellant.
            Marla Lynn Graff, Assistant Attorney General
            (James S. Gilmore, III, Attorney General, on
            brief), for appellee.



     Edward L. Mohler, Jr. appeals the circuit court's order

revoking previously suspended sentences for violating the terms

of his probation.   On appeal, Mohler contends that the trial

court's order must be reversed because he was denied a

preliminary revocation hearing.      Mohler also argues that the

delay in the court's taking action in regard to his detention

prior to the final revocation hearing violated his due process

rights.    We disagree and affirm.

     "The absence of a preliminary hearing to determine temporary

detention is irrelevant after a full evidentiary hearing has been

conducted to determine whether probation or parole should be

revoked."    Howie v. Commonwealth, 222 Va. 625, 631, 283 S.E.2d
197, 200 (1981).    After Mohler was advised in writing of the

     *
      Pursuant to Code § 17-116.010, this opinion is not
designated for publication.
probation conditions he was alleged to have violated, he was

afforded a full evidentiary hearing at which he both cross-

examined witnesses and presented evidence in his behalf.   At the

conclusion of the hearing, the trial judge decided to revoke

appellant's suspended sentences and probation.   The record does

not show that Mohler's due process rights were violated because

he was not given a preliminary hearing.   See id.

     Lastly, Mohler's argument that the two month delay before

the final revocation hearing was "so great so as to violate his

due process rights" is barred from appeal because he failed to

raise this question before the trial court.   Rule 5A:18; see also
Cottrell v. Commonwealth, 12 Va. App. 570, 574, 405 S.E.2d 438,

441 (1991) (holding that this procedural bar applies even to a

defendant's constitutional claim).   Moreover, we find nothing

inherently prejudicial about Mohler's two month wait for his

hearing which, according to the record, was "scheduled as soon as

feasible."
                                                    Affirmed.




                                2